Locher, J.,
dissenting.
I
Today’s decision will ruin the Workers’ Compensation Fund in Ohio. The majority has elected to state a broad rule in the syllabus which effectively insures all risks, coming and going, portal to portal and beyond. The judicious way to dispose of this case is through a per curiam opinion limited to the facts, applying established principles of Ohio law. See Rules 1(B) and (C) of the Supreme Court Rules for the Reporting of Opinions, effective March 1, 1983.
In effect, the majority has legislated a universal super-insurance without actuarial basis via the Workers’ Compensation Fund. Endless ramifications are certain to follow, because the majority position creates insurance without consideration of moral hazard. That is, an employee who is negligent on his way to or from work can now recover from his employer for his own damages. Furthermore, there is no reason to expect that the damages done to third parties will not result in claims against employers. That is, if the injury is “* * * received in the course of, and arising out of, the injured employee’s employment [R.C. 4123.01(C)],” then the damage done to third parties certainly occurs in the scope of that employment, and respondeat superior applies.
All of this creates another uncontrollable cost of doing business and another reason for doing business elsewhere. For example, fixed-situs service employees typically encounter much less on-the-job risk than do industrial employees. Yet, the majority deems commuting to work to be an appropriate *397cost for all employers to bear. Just as the economies of Ohio and the entire country are adjusting away from industry toward more services, the majority creates a new burden for service employers.
Liability under the Workers’ Compensation Fund will now also extend into employees’ homes. We need only examine the two-pronged standard in the second paragraph of the syllabus to understand why.
“But for” their jobs, many employees would not live in a certain “location” which may, for example, have convenient access to the employer’s place of business. Furthermore, given the facts of this case, future claimants need not take the “distinctive in nature or quantitatively greater” risk standard seriously. That is, in today’s Ohio there is nothing either distinctive or exceptionally risky about making a left-hand turn.
By comparison, therefore, employees who bathe at home before leaving for work each morning because they are expected to “look good on the job” will have viable workers’ compensation claims should they slip in the bathtub. Their employment creates the “distinctive” risk of good hygiene, and recovery — under the majority view — naturally follows.
At the very least, the holding and facts of this case make compensable the injuries of an employee who negligently makes a left-hand turn from a public road anywhere along that employee’s commute to or from work or during his lunch hour. It is difficult to comprehend why anyone should accept responsibility for insuring risks such as those, except the people best able to minimize them — the employees themselves.
I recognize that R.C. 4123.95 requires that we construe workers’ compensation statutes liberally. Certainly, we should strive to ensure that injured workers recover for every compensable injury for which there is a legitimate, work-related basis. Yet, the majority syllabus and opinion are both so broad that this case will wreak havoc on the Workers’ Compensation Fund and ultimately harm the workers whom the fund is intended to protect.
I must, therefore, dissent from both the result and the rationale of the majority.
II
A close examination of the majority’s analysis and the authority used to support it demonstrates the impropriety of the rationale and result in this case.
In the majority’s two-pronged special hazard or risk rule, the first step is to establish that “ ‘but for’ the employment, the employee would not have been at the location where the injury occurred * * Yet, the majority fails to acknowledge that the “but for” rule in tort-law is only used to' exclude negligent defendants from liability rather than establish a basis for liability. See Prosser, Law of Torts (4 Ed. 1971) 238-239, Section 41; Restatement of the Law 2d, Torts, Section 432(1).
Furthermore, the “but for” standard does not meet the established *398criterion in Ohio for a satisfactory “causal connection” between the employment and the resultant injury.
“An injury does not arise out of the employment, within the meaning of the Workmen’s Compensation Act, unless there is a proximate causal relationship between the employment and the injury.” McNees v. Cincinnati Street Ry. Co. (1949), 152 Ohio St. 269 [40 O.O. 318], paragraph six of the syllabus. (Emphasis added.)
Additionally, the majority has consistently strained the use of authority from Ohio and other states to serve its purposes. It is essential that we examine the applicability of each of these cases to the issues before us today.
Central to the majority’s approach is Parks v. Workers’ Compensation Appeals Bd. (1983), 33 Cal. 3d 585, 190 Cal. Rptr. 158, 660 P. 2d 382. Parks was a school teacher working in the Watts area of Los Angeles. “Parks left the building and went to her car in the school parking lot. As was customary, she and a number of other teachers left work together for their own safety.
“On this day, Parks drove to the exit of the lot and turned left onto Compton Boulevard. After she had driven one to two car lengths on Compton, the traffic was halted by a group of departing school children who were crossing the street between the cars. Parks found herself in a line of cars, boxed in from both the front and the rear. She had no choice but to wait until the children cleared the street.
“At that moment, three youths pulled open the driver’s door on Parks’ car, wrestled her purse away from her and fled.” 190 Cal. Rptr., at 159. Parks claimed that this assault resulted in physical and emotional trauma.
Certainly, the departure of the school children was an activity directly related to her employment, and they caused her car to be immobilized and waiting in traffic. Littlefield, however, suffered his injuries as part of a common risk of the road. There is no evidence that the oncoming traffic or the truck which injured Littlefield had any relationship to Pillsbury’s business.2
In Parks, the court also noted its prior decision in General Ins. Co. v. Workers’ Comp. Appeals Bd. (1976), 16 Cal. 3d 595, 128 Cal. Rptr. 417, 546 P. 2d 1361. The employee in General Ins. Co., Chairez, had parked his car in front of his place of employment. As he left his car, he was struck by a passing motorist and died. “However, Chairez’ death does not come within the second requirement of the special risk exception — that the risk is distinctive in nature or quantitatively greater than risks common to the public. Chairez was parked on a public street at a time and in a location where parking is available to the general public. The fact that he was struck by a passing motorist, while tragic, is a type of-risk the public is subject to daily. Moreover, nothing in the facts indicates Chairez was exposed to a greater *399risk from passing motorists than was anyone else on La Cienega that morning.” 16 Cal. 3d, at 601. Whatever merit the special risk framework may have, if the risk Chairez encountered is not “distinctive in nature or quantitatively greater than risks common to the public,” then Littlefield’s awaiting a left-hand turn is not a special risk.
Similarly, it is important to recognize that the cases which the majority views as being merely “left-hand turn” cases are not that simple. In Pacific Indemn. Co. v. Indus. Acc. Comm. (1946), 28 Cal. 2d 329, 170 P. 2d 18, the decedent-employee’s auto was half in and half out of his employer’s driveway when it was struck by another vehicle and then collided with a parked car on the premises of the employer. In Greydanus v. Indus. Acc. Comm. (1965), 63 Cal. 2d 490, 47 Cal. Rptr. 384, 407 P. 2d 296, the court merely refused to disturb the commission’s finding oí fact that the employee was within the course of his employment when he was injured. Under Ohio law, however, the injury must be “* * * received in the course of, and arising out of, the injured employee’s employment.” R.C. 4123.01(C). (Emphasis added.) Furthermore, the Industrial Commission in this case refused Littlefield’s appeal from a ruling of the regional board of review which was adverse to him. The underlying finding of fact, therefore, is that Littlefield was not in the zone of his employment.
The majority’s reliance on California authority is questionable. We should recognize that California permits employees to recover for injuries occurring within “ ‘ “* * * a reasonable margin of time and space necessary to be used in passing to and from the place where the work is to be done.” ’ ” Parks, supra (190 Cal. Rptr.), at 161. In Ohio, however, we must consider a number of elements including whether the employer has control over the location at which the injury occurred. Lord v. Daugherty (1981), 66 Ohio St. 2d 441 [20 O.O.3d 376]; Bralley v. Daugherty (1980), 61 Ohio St. 2d 302 [15 O.O.3d 359].
Likewise, the majority’s other out-of-state authorities are distinguishable. Husted v. Seneca Steel Service, Inc. (1976), 41 N.Y. 2d 140, 391 N.Y. Supp. 2d 78, involved an employee whose serious injuries resulted when his car collided with a car parked in the employer’s parking lot after being struck by another automobile on the street one foot away from the employer’s premises. Littlefield’s injuries occurred off the employer’s premises.
In Oliver v. Wyandotte Industries Corp. (Me. 1973), 308 A. 2d 860, modified on other grounds (1976), 360 A. 2d 144, the employee was injured as she entered a public road from a private road controlled by the employer. The private road was icy and slippery. Six feet of snow was piled up at the intersection. Littlefield’s employer, of course, did not have control over the public road on which Littlefield was injured nor were there any extraordinary road conditions in evidence on the day he was injured.
The majority also cites Ohio authorities which fail to support its conclusion.
For example, we should distinguish Sebek v. Cleveland Graphite Bronze *400Co. (1947), 148 Ohio St. 693 [36 O.O. 282], overruled regarding the distinction between injury and occupational disease in Johnson v. Indus. Comm. (1955), 164 Ohio St. 297, paragraph four of the syllabus, and at 307-308; but, see, e.g., R.C. 4123.57. “An employee in a cafeteria, who received certain meals as a part of her compensation under her contract of hire and who allegedly contracted ptomaine poisoning from eating contaminated food furnished by her employer at one of such meals, sustained an injury in the course of and arising out of her employment within the purview of the Workmen’s Compensation Act and could not successfully maintain a civil action for damages on account of such injury against her employer who had complied with the provisions of such act.” Sebek, supra, paragraph four of the syllabus (emphasis added). Sebek was on the premises of the employer when she ate the contaminated food at the cafeteria at which she worked. Littlefield was off the premises when he was injured. His driving to lunch was also not “incidental to his employment,” Sebek, supra, paragraph three of syllabus, as well as paragraphs one and two. See, also, Indus. Comm. v. Henry (1932), 124 Ohio St. 616, discussed infra in Part III.
Likewise we can distinguish Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18 [39 O.O.2d 11], on the facts as stated in the syllabus: “An employee who, on his way from the fixed situs of his duties after the close of his work day, is injured in a collision of his automobile and that of a fellow employee occurring in a parking lot located adjacent to such situs of duty and owned, maintained and controlled by his employer for the exclusive use of its employees, receives such injury ‘in the course of, and arising out of’ his employment, within the meaning of that phrase in the Workmen’s Compensation Act, Section 4123.01(C), Revised Code. (Gregory v. Industrial Commission, 129 Ohio St. 365 [2 O.O. 370]; Kasari v. Industrial Commission, 125 Ohio St. 410; Industrial Commission v. Henry, 124 Ohio St. 616; Industrial Commission v. Barber, 117 Ohio St. 373; and DeCamp v. Youngstown Municipal Ry. Co., 110 Ohio St. 376, followed.)” (Emphasis added.) Again, Marlow was in the parking lot which his employer controlled. See, also, Baughman v. Eaton Corp. (1980), 62 Ohio St: 2d 62 [16 O.O.3d 45]. By contrast, Littlefield was off his employer’s premises, on a public road over which his employer had no control.
Gregory v. Indus. Comm. (1935), 129 Ohio St. 365 [2 O.O. 370], is similarly an inappropriate authority. Gregory was employed as a coal miner and was injured as a result of an assault.
“It being the duty of such miner to-haul coal, from the miné with a pair of ponies and it being his further duty to harness the ponies preparatory to hauling, if, while proceeding to the barn where the animals were kept and while on his employer’s premises within approximately two hundred yards of such barn and two hundred and fifty yards from.the' mine, such miner is injured, such injury is received within the zone of his employment.” Gregory, supra, paragraph two of the syllabus. (Emphasis added.) Once again, the fact *401that Gregory was on his employer’s premises distinguishes Gregory from this case.
Paragraph two of the syllabus of Kasari v. Indus. Comm. (1932), 125 Ohio St. 410, states:
“Traversing the zone between the entrance of the employer’s premises and the plant where an employe is employed, is one of the hazards of the employment.” (Emphasis added.) Kasari was clearly on his employer’s premises as were Sebek, Marlow and Gregory. Littlefield was off the premises at the time of his injury.
Ill
In addition to the Ohio authorities discussed in Part II, supra> a closer examination of other Ohio cases cited by the majority demonstrates not only the errors in the majority approach but also the proper analysis of this case. In Bralley v. Daugherty (1980), 61 Ohio St. 2d 302 [15 O.O.3d 359], we summarized the analytical framework for reviewing cases such as the one before us today:
“An injury sustained by an employee is compensable under the Workers’ Compensation Act only if it was ‘received in the course of, and arising out of, the injured employee’s employment.’ R.C. 4123.01(C); R.C. 4123.54; Fassig v. State, ex rel. Turner (1917), 95 Ohio St. 232.
“The test of the right to participate in the Workers’ Compensation Fund is not whether there was any fault or neglect on the part of the employer or his employees, but whether a ‘causal connection’ existed between an employee’s injury and his employment either through the activities, the conditions or the environment of the employment. Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1; Indus. Comm. v. Gintert (1934), 128 Ohio St. 129; Fox v. [Indus. Comm.] (1955), 162 Ohio St. 569 [55 O.O. 472].
“As a general rule, where an employee, having a fixed and limited place of employment, sustains an injury while traveling to and from his place of employment, such injury does not evidence the required causal connection to the employment; it therefore does not arise out of and in the course of his employment and is not compensable. Lohnes v. Young (1963), 175 Ohio St. 291 [25 O.O.2d 136]; Simerlink v. Young (1961), 172 Ohio St. 427 [17 O.O.2d 376]; Indus. Comm. v. Gintert, supra; Indus. Comm. v. Baker (1933), 127 Ohio St. 345. An employee is no longer subject to strict application of this general rule once he reaches the premises of his employer. Injuries sustained while the employee is within this ‘zone of employment’ may be compensable under the Act. Marlow v. Goodyear Tire & Rubber Co. (1967), 10 Ohio St. 2d 18 [39 O.O.2d 11]; Gregory v. Indus. Comm. (1935), 129 Ohio St. 365 [2 O.O. 370]; Kasari v. Indus. Comm. (1932), 125 Ohio St. 410; 1 Larson, The Law of Workmen’s Compensation 4-3, Section 15.11.
“Compensability, however, is not in every instance limited to injuries sustained on the employer’s premises. * * *” Bralley, supra, at pages 303-304.
*402In Bralley, the employee’s injury occurred on a road over a third of a mile away from her employer’s plant. “Although Larsan [the employer] is vested with a non-exclusive easement of record over the road for purposes of ingress and egress, Larsan is not responsible for the road’s maintenance, construction, repair, patrol, marking or inspection, nor does it contribute thereto.” Bralley, supra, at 302. We concluded that “* * * the totality of facts and circumstances, as in Indus. Comm. v. Baker * * * [(1933), 127 Ohio St. 345], do not justify a finding of the causal connection requisite to participation in the fund.” Bralley, supra, at 305.
Littlefield'contends that the court’s decision in Baughman v. Eaton Corp. (1980), 62 Ohio St. 2d 62 [16 O.O.3d 45]; Indus. Comm. v. Henry (1932), 124 Ohio St. 616; and Indus. Comm. v. Barber (1927), 117 Ohio St. 373, require that we find compensability in this case. These cases are distinguishable, however.
In Baughman, we affirmed the judgment of the court of appeals and observed that the employee “* * * parked his automobile in the only employer parking lot then available to him free of charge. His injuries occurred on the public street as he proceeded, without deviation, toward the plant entrance prior to the commencement of his shift. Finally, appellee could not reach the plant entrance without crossing the public street. On these facts, it would be unreasonable to deny appellee compensation.” Baughman, supra, at 63. The employee in that case, therefore, was required to cross the street in order to report for work.
Littlefield, on the other hand, was on duty and could have remained at the Pillsbury plant by bringing his lunch and using the facilities provided by his employer. Instead, he left the parking area on the premises and went to another location. As a result, Littlefield falls within the general rule, as stated in Bralley and quoted above, that an injury received by a fixed-situs employee while coming or going to work is not compensable because the injury does not have a sufficient causal connection to his employment in order for it to arise out of and in the course of his employment. See Bralley, supra, at 303.
Henry, supra, involved a milkman who “* * * shortly after arriving on the premises of his employer * * * went to the milk plant and there handed to William Hamer, shipping clerk for the company, a card showing the quantity of milk for the day to be delivered to his customers on his route. After handing the card to Mr. Hamer, he then left the milk plant, heading in the direction of the barn on the premises of the company, and upon his arrival at the barn he proceeded to feed his horse, during which time his milk order was being filled and his wagon loaded. Subsequent to feeding the horse Henry went to the Hamburg restaurant * * * and breakfasted there, and while returning to the premises of his employer, at about 3:40 a.m., he was struck by a westbound passenger train * * *.” Henry, supra, at 617-618.
This court further considered the facts and circumstances of that case and noted:
*403“The record shows that it was the custom for the men who worked during night hours at the dairy, after they had started their employment, while waiting for the orders to be filled, to go to get their breakfast, and then return to the plant. This was the practice with the men who began work at these hours, acquiesced in by the employer, evidently because it contributed to the men’s efficiency. Hence it was a custom incidental to the employment, and the employer contemplated that Henry should act according to the custom.” Henry, supra, at 620-621.
Henry’s fellow employee, William Hamer, testified before a branch office deputy of the Industrial Commission. Hamer’s response to questioning by counsel for Henry’s widow demonstrates the extent to which Henry’s breakfast trip was “incidental” to his employment: “When on duty what is the custom of the company with reference to their [i.e., the milkmen’s] getting their breakfast if they want to while in the service of the company performing their work? A. They have that privilege if they want to stop for lunch it is all right with the company. Never heard anything contrary to it.” Henry, supra (case No. 23017), Record, at 27. (Emphasis added.)
Admittedly, there are some superficial similarities between Henry and this case. For example, Littlefield notes that he was returning to work via the most direct route and that the place of his injury was immediately adjacent to the sole means of ingress and egress from Pillsbury’s premises. He also observes that fifteen minutes of the time which he took for lunch on the day of his injury was paid break time which he did not take in the morning. None of this, however, establishes as a matter of fact that he was “on duty” and “in the service of the company performing * * * [his] work” when he was injured. Henry, therefore, is not controlling.
What the majority fails to recognize is that the early-morning breakfast of the employee in Henry enhanced his productivity, because he was able to make his deliveries without interruption. The alternative would be to leave a wagon-load of dairy products sitting idle in the mid-summer heat of Springfield while the driver dined. Certainly, this court can take judicial notice of the fact that on July 21, 1928, the state of refrigeration techniques was such that it would be to Henry’s employer’s advantage to have its drivers work constantly until they completed their rounds.
“In Indus. Comm. v. Barber (1927), 117 Ohio St. 373, this court recognized that an employee could enter upon the course of his employment prior to entering the inclosure of his employer (injury sustained while employee was traveling the sole access route to his place of employment, that being a street under the employer’s control, held compensable).” Bralley, supra, at 304. Littlefield’s counsel acknowledged during oral argument, however, that the road on which Littlefield was injured was not within Pillsbury’s control. Barber, therefore, is distinguishable from this case.
The totality of the facts and circumstances, therefore, do not establish a “causal connection” between Littlefield’s employment and his injury. At the time of the accident he was on a public road over which Pillsbury exerted no *404control during a lunch break which was not incidental to his employment. He was not on duty and not in the service of the company performing his work.
Proper consideration of this significant body of Ohio precedents, therefore, demonstrates that it is not necessary to embark on new law to resolve this case. Instead, we should confine our review to relevant, existing Ohio law.
Accordingly, I would affirm the judgment of the court of appeals.
W. Brown and Holmes, JJ., concur in the foregoing dissenting opinion.

 Nelson v. St. Paul Dept. of Edn. (1957), 249 Minn. 53, 81 N.W. 2d 272, is very similar to Parks. Nelson was also a school teacher who was walking to work and adjacent to the school playground when she was injured by a ball which was hit from the playground by one of the school children. Again, there is a direct relationship to her employment, unlike the facts of this case.